[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION (RE: MOTION FOR EXTENSION OF TIME)
On January 12, 2000, the defendants moved for an extension of time to respond to the plaintiffs offer of judgment.
On April 10, 2000, the motion was granted without argument, having been marked as a "take the papers" motion, in error. Subsequently a motion to re-argue was granted.
The Court concludes that the defendant's request, which is not specific as to time, is unreasonable and unwarranted.
The Practice Book (§ 17-15) requires a response within thirty days of the offer and now more than six months has passed. CT Page 9525
While the Court concludes that it has the discretion to extend the time to respond, under the circumstances the defendants have had ample time to evaluate their case and respond.
Accordingly, the defendants shall respond to the offer of judgment within fourteen days of the date of this decision.
Klaczak, J.